DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“device for adjusting a delivery point of the material” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 4, 8, 9, 11, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. 2012/0168539).
Regarding claims 1 and 20, Kim discloses a distribution machine comprising: a support frame (as shown in Fig. 1); at least one container (20) carried by the support frame for receiving pulverent and/or particulate material to be distributed; at least one outlet opening (25, 25’) which is arranged on a floor of the container; a metering member (5) arranged downstream of the outlet opening; at least one distribution member (45, 45’) arranged downstream of the metering member for distributing the material to be distributed on the ground; an electromotive rotary drive (50, 60) with an output shaft (motor must have output shaft for desired function), wherein at least one displaceable functional part of the metering member comprises at least one metering slide (7) and/or at least one device (5) for adjusting a delivery point of the material and the displaceable functional part is operatively connected to, and actuated by, the output shaft of the electromotive rotary drive such that the exclusively rotational movement of the output shaft is transmissible to the displaceable functional part.
Regarding claim 3, the displaceable functional part (7) is mounted so as to be pivotable or rotatable about a pivot axis or rotational axis (as shown in Fig. 3 and 4)
Regarding claim 4, the electromotive rotary drive is received in at least one housing (as shown in Fig. 6), wherein the housing is configured so as to be substantially dust-tight and liquid-tight; and/or the output shaft of the electromotive rotary drive is sealed against the housing by means of at least one mechanical seal (housing shown to be sealed in Fig. 6).
Regarding claim 8, the displaceable functional part, which is actuated by the electromotive rotary drive, is in the form of the metering slide (7) of the at least one metering member interacts with the outlet opening arranged in the floor of the container and is pivotable about a substantially vertical, pivot axis between a closed position, in which the metering slide closes the outlet opening completely, 
Regarding claim 9, the metering slide is mounted so as to be pivotable on the flood of the container provided with the outlet opening and the electromotive rotary drive, is secured indirectly by means of the transmission, to the floor of the container provided with the outlet opening (Fig. 1).
Regarding claim 11, the metering slide has assigned thereto a handle (50, 60 Fig. 1) arrangeable on the metering slide eccentrically to the pivot axis in order to be able to actuate the metering slide manually (indirectly arranged).
Regarding claim 19, the electromotive rotary drive is free of a telescopic drive means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claims 2, 5, and 10, Kim discloses various levers and components to connected the output of the motor to actuate the metering member.

However, mechanical energy transmission devices, such as levers, gears, pulleys, belts, chains, etc. are well-known to one having ordinary skill in the art for transmitting mechanical energy from one location and/or form to another location and/or form. Furthermore, the applicant does not disclose the criticality for having such arrangement over other arrangements or the particular problem solved from such arrangement.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any combination of mechanical energy transmission devices, including that claimed, as a matter of obvious design choice, since doing so would yield predictable results, namely, the ability to transmit rotational energy (such as from the motor of Kim) to the motions for actuation of the metering member and to fit within the intended device.
Regarding claim 7, Kim is silent to where power to the electromotive rotary drive is supplied.
However, the system is intended to function on a common material spreader vehicle (Background of the Invention), and would imply that power to the various components would be supplied by said vehicle.
It would have also been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized the power from the vehicle utilizing the system as a matter of common sense.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied above, and further in view of Shinji (U.S. 2003/0146727).
Regarding claim 6, Kim discloses the invention as described above, but fails to disclose including a position sensor in the form of an angle sensor or a speed sensor.
However, Kim teaches controlling the size of the opening of the metering member by controlling the output of the electromotive rotary drive (Paragraph 25), thus knowing the position is important to 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized position sensors as taught by Shinji, since doing so would yield predictable results, namely, the ability to have precise control over the electromotive rotary device and thus desired control over the metering member. 

Allowable Subject Matter
Claims 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive. 
The applicant argues that the prior art fails to teach exclusive rotational movement from the output shaft or transmission output shaft is transmissible to the displaceable functional part. However, it can be said the electrically driven cylinder of Kim requires an electric motor, which delivers exclusive rotational movement from its output shaft to the cylinder.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/Primary Examiner, Art Unit 3752